Citation Nr: 0826470	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  00-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Board previously 
remanded this case in December 2002, April 2004, and January 
2007.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran performed 
only peacetime service and thus did not engage in combat with 
the enemy during service.

2.  The evidence of record shows that an acquired psychiatric 
disorder, including depression, was not manifested until many 
years after service and is not related to any incident of 
service.

3.  The evidence of record shows that the veteran does not 
have PTSD caused by any event that occurred during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
depression, was neither incurred in nor aggravated by 
service; and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
a series of letters dated from May 2001 to June 2004.  While 
these letters were issued after the appealed rating decision, 
the veteran's case was recently readjudicated in a February 
2008 Supplemental Statement of the Case, consistent with the 
Mayfield line of decisions.  The Board further notes that the 
appealed January 2000 rating decision was issued several 
months prior to the enactment of the VCAA.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter, 
again prior to the most recent readjudication in a February 
2008 Supplemental Statement of the Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Records from the Social Security 
Administration have been obtained as well.  The RO also made 
an inquiry with the service department in March 1999 
regarding the veteran's claimed stressors.  Finally, the 
Board notes that the veteran has been afforded multiple 
comprehensive VA examinations in conjunction with this 
appeal, addressing the psychiatric disorders at issue.  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  If a psychosis is manifested to a degree 
of 10 percent within one year after separation from service, 
this disorder may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board is must also determine whether the evidence support 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Depression

The Board has reviewed the veteran's service medical records 
and observes that he did receive mental health treatment for 
conversion reaction in April 1976, in view of worsening 
muscle weakness in the hand and an inappropriate lack of 
concern for the continuing incapacitation.  No other 
psychiatric symptoms or disorders were noted, however, and 
the Board observes that service connection has separately 
been granted for conversion reaction.

Subsequent to service, the veteran was hospitalized at a VA 
facility from April to May of 1988, with substance-related 
Axis I diagnoses.  While the hospital report contains a 
reference to "antisocial personality traits," there was no 
indication of a psychiatric diagnosis at that time.  

In May 1996, the veteran underwent a consultative examination 
with a psychologist for Social Security Administration 
purposes.  He reported that "[i]n the Marine Corps, that's 
where I learned about racism."  Axis I diagnoses included 
recurrent major depressive disorder; anxiety disorder, not 
otherwise specified; and a pain disorder associated with both 
psychological factors and a general medical condition.  The 
examiner did not provide a specific opinion as to etiology 
but did note that the veteran was likely to be "overly 
sensitive to issues of racism."

The report of a VA hospitalization from August to September 
of 1996 includes a diagnosis of major depression.  No opinion 
as to etiology was rendered, although it was noted that the 
veteran had multiple problems that were all made worse by 
severe back pain and decreased functioning secondary to 
cervical spine stenosis.

A PTSD intake report, from November 1996, indicates Axis I 
diagnoses including rule out panic disorder, rule out 
obsessive-compulsive disorder, and rule out generalized 
anxiety disorder versus anxiety disorder, not otherwise 
specified.  A history of trauma pre- and post-military, 
including racism and witnessing cruelty to another soldier, 
was noted.  A more extensive psychiatric evaluation was 
recommended.  

During a PTSD evaluation in March 1998, the veteran noted 
traumatic events from boot camp at Parris Island, including 
an incident when a drill instructor fired an   M-16 at a 
recruit's hand, another incident involving a suicide attempt, 
and seeing a black recruit who was kept in chains.  The 
examiner noted that the veteran did appear to meet the 
criteria for PTSD as secondary to traumatic events witnessed 
in service, as well as "a secondary major depression."  
There is no indication that the psychologist who conducted 
this evaluation had access to the veteran's claims file, 
however.  

In April 1999, the veteran underwent a VA psychiatric 
examination, with an examiner who reviewed the veteran's 
"chart."  This examiner, who noted the veteran's 
hospitalization in 1996 for depression, rendered an Axis I 
diagnosis of depressive disorder, not otherwise specified and 
"non-service connected."  

The veteran underwent a further VA psychiatric examination in 
September 1999, with an examiner who reviewed his claims 
file.  The examiner rendered Axis I diagnoses including major 
depression, recurrent and severe without psychotic features.  
The examiner, however, found no evidence in the veteran's 
record to suggest problems related to major depression in 
service or to suggest that his conversion disorder would 
develop into the current diagnosis.  Rather, the examiner 
opined that the current diagnosis represented the development 
of a new and separate condition and that it was unlikely that 
such disorder was related to the in-service diagnosis of 
conversion disorder.

In a September 2003 addendum to an August 2003 VA psychiatric 
examination report, the examining doctor noted that 
depression "could be" related to the veteran's pre-service 
experience of being shot in the back and also "could have 
possibly" been exacerbated by his experience in the military 
when he saw someone get shot.  The examiner cited to a review 
of the claims file in rendering this addendum.  

In June and July of 2007, the veteran underwent further VA 
psychiatric examinations, with the examiner who conducted a 
June 2005 examination addressing the veteran's PTSD.  The 
examiner noted initially that the veteran was "presenting 
differently" than on the prior examination, with the 
question of malingering raised.  In conjunction with the 
second examination, the examiner noted that the veteran might 
have been exaggerating or malingering symptoms of mental 
illness.  In explaining the sole diagnosis of malingering, 
the examiner specified that the performance on the current 
examination did not rule out the presence of true 
psychological or psychiatric disorders, and the veteran in 
fact did have a long-standing psychiatric history.  Rather, 
the diagnosis was based just on the approach to the current 
examination.  Given that performance, it was impossible to 
make a diagnosis of a psychiatric disturbance, and the 
examiner noted in conclusion that the examination did not 
"provide any support for his recent claim for an increase in 
compensation and pension related to his psychiatric 
presentation."  

The Board has reviewed the competent medical evidence of 
record cited above and observes that the VA psychologist who 
noted "a secondary major depression" following the 
veteran's report of in-service stressful experiences in March 
1998 apparently did not have access to the claims file or to 
any prior medical records.  In cases where an treatment 
provider who has rendered a medical opinion has not had an 
opportunity to review the veteran's medical records, as here, 
the medical opinion's probative value is substantially 
limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).    

Similarly, the Board is aware that the September 2003 VA 
examination addendum contains an opinion suggesting a link 
between the veteran's current depression and his reported 
experience of seeing another person being shot during 
service.  While this discussion followed a claims file 
review, the service department records do not reflect that 
the veteran or his unit was a witness to this particular 
incident, and the opinion is phrased in relatively 
speculative language (e.g., "could have possibly").  The 
Board thus finds this opinion to have no more than very 
minimal probative value.  See Warren v. Brown, 6 Vet. App. 4, 
6 (1993) (a doctor's statement framed in terms such as 
"could have been" is not probative); see also Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).   

By contrast, the opinion contained in the September 1999 VA 
examination report is substantially more definite in nature, 
with the examiner finding no evidence in the veteran's record 
to suggest problems related to major depression in service or 
to indicate that the veteran's in-service conversion disorder 
symptoms would have led to major depression.  See 38 C.F.R. 
§ 3.310 (regarding claims for secondary service connection).  
This opinion was also based on a claims file review.  
Accordingly, this opinion is of significant probative value, 
much more so than the March 1998 and September 2003 opinions.

The Board also notes that the veteran's claim was accorded 
further consideration following a Board remand through the 
further VA examinations in June and July of 2007.  At that 
time, however, the examiner found that the veteran was 
exaggerating his symptoms and rendered no diagnosis other 
than malingering.  While the examiner noted that the 
diagnosis of malingering reflected only the findings from the 
current examination, rather than the entire psychiatric 
history, he further specified that there was nothing in the 
current examination findings to support the veteran's service 
connection claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Accordingly, the Board finds that the balance of the medical 
evidence of record does not support service connection for a 
claimed disability manifested by depression.  Currently, the 
only other evidence of record supporting the veteran's claim 
is his own lay opinion, as indicated in his May 2000 hearing 
testimony.  The veteran, however, has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against 
entitlement to service connection for a claimed disability 
manifested by depression, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


B.  PTSD

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
In the case at hand, however, the veteran did not serve 
during a wartime period and has in no way alleged combat or 
stressful combat-related experiences.  

Accordingly, in cases where VA determines that the veteran 
did not engage in combat with the enemy and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a current diagnosis of PTSD.  On this matter, 
there are widely divergent opinions of record from different 
treatment providers.  

The report of the veteran's VA hospitalization from August 
and September of 1988 includes an Axis I diagnosis of rule 
out PTSD.  

In November 1996, the veteran was treated at a VA facility 
with complaints of PTSD, noting that he had witnessed a "a 
guy being shot in the hand on the rifle range" and at least 
three or four men dying every day during service.  He also 
reported that he had been shot prior to service.  An 
assessment of rule out PTSD was rendered.

The claims file includes a PTSD intake report, from November 
1996, although it is noted in the report that PTSD was not 
considered a primary diagnosis "or likely."

The veteran was later seen for a PTSD evaluation during a 
period of hospitalization in March 1998.  He noted multiple 
traumatic events from boot camp at Parris Island, including 
an incident when a drill instructor fired an M-16 at a 
recruit's hand, another incident involving a serviceman 
cutting his own arm and bleeding, and seeing a black recruit 
who was kept in chains.  The examiner noted that the veteran 
did appear to meet the criteria for PTSD as secondary to 
traumatic events witnessed in service, as well as secondary 
major depression.  The report of the veteran's concurrent VA 
hospitalization, from February to May of 1998, also includes 
a diagnosis of PTSD.  

A further VA hospital report, covering hospitalization from 
July to August of 1998, also includes a PTSD diagnosis.

In April 1999, the veteran underwent a VA psychiatric 
examination.  During the examination, the veteran reported 
nightmares about trauma in the military but could not give 
"any clear cut details."  Correspondingly, the examiner 
found no clear-cut evidence for symptoms consistent with 
PTSD.  

Similarly, the report of a July 1999 VA PTSD examination 
indicates that the veteran did not meet the criteria for a 
PTSD diagnosis.  While the examiner noted two reported in-
service incidents (the aforementioned shooting and suicide 
attempt incidents), he stated that "neither incident can be 
verified, nor do they likely meet the criteria for traumatic 
events since the veteran was never in any danger of being 
harmed in either case."  Although the veteran reported some 
degree of fear, helplessness, and horror, the intensity of 
his response did not necessitate hospitalization or 
psychological treatment.  

The diagnosis of PTSD, however, was again rendered in an 
August 2003 VA examination report, although the examiner 
cited to the veteran's history of being shot prior to service 
resulting in PTSD.  The examiner did opine that the veteran's 
history of trauma was likely exacerbated by seeing the drill 
sergeant shoot a recruit in the hand.  Also, the examiner 
confirmed this diagnosis in a September 2003 addendum.

Additionally, the report of the veteran's June 2005 VA PTSD 
examination contains a diagnosis of PTSD, with the veteran 
reporting almost nightly nightmares about being attacked or 
dying.  

In June and July of 2007, the veteran underwent further VA 
psychiatric examinations, with the examiner who conducted the 
June 2005 examination.  The examiner noted initially that the 
veteran was "presenting differently" than on the prior 
examination, with the question of malingering raised.  The 
second examination encompassed mental health testing results 
that were noted to indicate that the veteran "might have 
been exaggerating or malingering symptoms of mental 
illness," as he endorsed extreme symptoms, rare combination 
symptoms, and unusual hallucinations, all of which were noted 
to generally not be seen in genuine psychiatric populations.  
He also provided symptom descriptions with unrealistic 
degrees of precision.  Consequently, the only Axis I 
diagnosis was malingering.  In explaining this diagnosis, the 
examiner noted that the performance on the current 
examination did not rule out the presence of true 
psychological or psychiatric disorders, and the veteran in 
fact did have a long-standing psychiatric history.  Rather, 
the diagnosis was based just on the approach to the current 
examination.  Given that performance, it was impossible to 
make a diagnosis of a psychiatric disturbance, provide a 
Global Assessment of Functioning (GAF) score, or rate in 
terms of occupational and social functioning.  

Even if the Board were to accept that the veteran has a 
current diagnosis of PTSD for purposes of this decision, that 
diagnosis would have to be predicated on a corroborated in-
service stressor for service connection to be warranted, as 
noted above.  

The Board preliminarily notes that the veteran did not serve 
during a period of war and has not in any way asserted a 
combat-related stressor.  Rather, as indicated above, he has 
reported several stressful experiences from boot camp at 
Parris Island.

In this regard, the Board observes that the RO contacted the 
U.S. Marine Corps Commandant in March 1999 to determine 
whether the veteran's fellow serviceman (whose last name was 
provided) was shot in the hand by a drill instructor.  The RO 
also inquired about whether the reported incident in which a 
serviceman had cut his own arm and was bleeding severely was 
verifiable.  Later in the same month, the Personnel 
Management Support Branch of the U.S. Marine Corps noted that 
such anecdotal incidents, although they might be true, were 
"not researchable."  Rather, in order to be researched, 
incidents needed to be reported and documented.  

Subsequently, and pursuant to the Board's April 2004 remand, 
the veteran was furnished with a request for additional PTSD 
stressor information as part of a June 2004 VCAA letter.  

In a June 2004 response, the veteran again described the 
circumstances regarding the alleged shooting incident, albeit 
with a slightly different spelling of the injured soldier's 
last name.  He provided no new specific information, however, 
such as the exact date of the incident or the name of the 
drill instructor involved.

Also, in October 2007, the veteran also submitted pages from 
a text on the history of recruit medicine in the United 
States military, which contain a notation of an incident in 
Parris Island in 1975 involving a recruit being shot in the 
hand by a drill instructor.  This text, however, contains no 
names, specific dates (e.g., during the time-frame when the 
veteran was at Parris Island), or other information beyond 
that previously provided by the veteran.

Given the research limitations described in the March 1999 
letter from the Personnel Management Support Branch of the 
U.S. Marine Corps, the Board does not find that these 
additional submissions from the veteran contain the type or 
specificity of information that would warrant additional 
service department evidentiary development.  See Wood v. 
Derwinski, 1 Vet. App. at  193.  As such, apart from the 
veteran's own statements regarding his experiences during 
service, there is no credible supporting evidence that he or 
his unit was a witness to the alleged non-combat stressor.  
The Board must therefore reach the conclusion that, 
regardless of whether a PTSD diagnosis is appropriate in this 
case, the evidence does not support a corroborated stressor 
upon which that diagnosis may be predicated.

In summary, the evidence of record does not reflect that the 
veteran engaged in combat.  The record also shows that the 
veteran's PTSD is not based on a verified stressor from 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


